Citation Nr: 1432961	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-06 635	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a low back strain with degenerative disc disease and levo-convex scoliosis.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In September 2010, the Board remanded this matter for additional development.  The issue has since been returned to the Board.

The Veteran testified at a travel Board hearing before the undersigned in June 2010; the hearing transcript has been associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

On June 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal of entitlement to an increased rating for a low back strain with degenerative disc disease and levo-convex scoliosis




CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received on June 12, 2014, the Veteran requested to withdraw this appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


